DETAILED ACTION
This office action is responsive to communications filed on May 16, 2022.  Claims 17, 29 and 33 have been amended.  Claims 18, 20, 21, 24, 26, 27, 30, 32 and 33 have been canceled.  Claims 17, 19, 22, 23, 25, 28, 29, 31 and 34 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In view of the cancellation of Claims 21, 27 and 33, the previous rejection under this heading is hereby withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17, 23 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7 and 15 of copending Application No. 17/265975 in view of Sengupta et al. (US 2019/0306812) and Zhang et al. (US 2018/0019855).
This is a provisional nonstatutory double patenting rejection.

Present application:

17. A method of performing measurement at a terminal, in a wireless communication system, the method performed by the terminal comprising:

receiving, from a base station, configuration information related to a re-synchronization signal (RSS);

receiving the RSS from the base station; and

performing measurement of Reference Signal Received Power (RSRP) and/or Reference Signal Received Quality (RSRQ) using the RSS based on the configuration information,

wherein the configuration information includes an indication of one or more narrow bands (NBs) used to transmit the RSS … wherein up to three non-overlapping RSSs are located in a frequency domain in each of the one or more NBs.

































bitmap with one or more bits for indicating one or more narrow bands (NBs)
Application No. 17/265975:

1. A method of performing measurement using a Resynchronization Signal (RSS) in a wireless communication system, the method performed by a terminal comprising:

receiving configuration information related to the RSS from a first base station;


receiving the RSS from the first base station; and

performing Reference Signal Received Power (RSRP) and/or Reference Signal Received Quality (RSRQ) measurement of the RSS based on the configuration information

Claim 1 does not recite that the configuration information includes an indication of one or more narrow bands (NBs) used to transmit the RSS, wherein up to three non-overlapping RSSs are located in a frequency domain in each of the one or more NBs.  However, Sengupta teaches that the configuration information includes an indication of one or more narrow bands (NBs) used to transmit the RSS (“the UE 115 may receive an indication of a periodicity of the RSS, a length of the RSS, a frequency offset and/or a frequency location for the RSS, or an PRB or narrowband index location of the RSS” – See [0113]; The configuration information is a narrowband index location of the RSS), wherein up to three non-overlapping RSSs are located in a frequency domain in each of the one or more NBs (“a third instance of an RBG 305-c may include an RSS 315-c that spans one PRB of a two-PRB RBG” – See [0094]; See also Fig. 3; According to the broadest reasonable interpretation, “up to three” may include an amount less than or equal to three.  “Instance 3” of Fig. 3 shows a case where an RSS (i.e., wherein one is less than three) is included in a PRB and there are no other overlapping RSSs.  Furthermore, the RSS is located in a frequency domain because the PRB includes frequency domain resources).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the configuration information includes an indication of one or more narrow bands (NBs) used to transmit the RSS, wherein up to three non-overlapping RSSs are located in a frequency domain in each of the one or more NBs.  Motivation for doing so would be to reduce overhead for RSS information provided in a SIB (See Sengupta, [0094]).

Although Sengupta teaches receiving an index indicating one or more narrow bands (NBs) used to transmit the RSS, Sengupta does not explicitly teach that the index includes a bitmap with one or more bits for indicating one or more narrow bands (NBs) used to transmit the RSS.  However, Zhang teaches a narrowband index which is a bitmap with one or more bits for indicating one or more narrow bands (“narrowbands #5 and #6 are represented by using a unique number r; or the narrowband indexes may be a bitmap, and the bit number of the bitmap may be the same as the total number of the narrowbands” – See [0177]; The narrowband indexes are a bitmap with one or more bits indicating information on a plurality of narrowbands).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the index/configuration information includes a bitmap with one or more bits for indicating one or more narrow bands (NBs) used to transmit the RSS.  Motivation for doing so would be to transmit the information efficiently using fewer bits.  For example, in a scenario where sixteen narrowbands are provided, a 4-bit index value is used to represent each individual narrowband.  With a bitmap, each individual narrowband is represented using only one bit.  (See Zhang, [0177]).


Claims 23 and 29 are rejected based on Claims 1, 7 and 15 of copending Application No. 17/265975 in view of Sengupta and Zhang based on similar reasoning as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 23, 25, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (US 2019/0306812) in view of “3GPP TSG RAN Meeting #80 RP-181186” (hereinafter, 3GPP) and Zhang et al. (US 2018/0019855).

Regarding Claim 17, Sengupta teaches a method of performing measurement at a terminal, in a wireless communication system, the method performed by the terminal comprising:
receiving, from a base station, configuration information related to a re-synchronization signal (RSS) (“the UE may receive an indication of the presence or parameters for the RSS in a system information block (SIB)” – See [0090]; The UE receives RSS parameters (configuration information) in a SIB); and
receiving the RSS from the base station (“Upon receiving the RSS including one or more sequences, the UE may be configured to correlate the RSS with the stored local copy of the sequence” – See [0090]; The UE receives the RSS from the base station),
wherein the configuration information includes an indication of one or more narrow bands (NBs) used to transmit the RSS (“the UE 115 may receive an indication of a periodicity of the RSS, a length of the RSS, a frequency offset and/or a frequency location for the RSS, or an PRB or narrowband index location of the RSS” – See [0113]; The configuration information is a narrowband index location of the RSS), and
wherein up to three non-overlapping RSSs are located in a frequency domain in each of the one or more NBs (“a third instance of an RBG 305-c may include an RSS 315-c that spans one PRB of a two-PRB RBG” – See [0094]; See also Fig. 3; According to the broadest reasonable interpretation, “up to three” may include an amount less than or equal to three.  “Instance 3” of Fig. 3 shows a case where an RSS (i.e., wherein one is less than three) is included in a PRB and there are no other overlapping RSSs.  Furthermore, the RSS is located in a frequency domain because the PRB includes frequency domain resources).
Sengupta does not explicitly teach performing measurement of Reference Signal Received Power (RSRP) and/or Reference Signal Received Quality (RSRQ) using the RSS based on the configuration information.
However, 3GPP teaches performing measurement of Reference Signal Received Power (RSRP) and/or Reference Signal Received Quality (RSRQ) using the RSS based on the configuration information (“Improved RRM measurement abilities [RAN1 lead, RAN2, RAN4] – Improved DL RSRP measurement accuracy, e.g. through use of other signals than CRS, e.g. RSS” – See p. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sengupta to perform measurement of Reference Signal Received Power (RSRP) and/or Reference Signal Received Quality (RSRQ) using the RSS based on the configuration information.  Motivation for doing so would be to improve downlink RSRP measurement accuracy.
Although Sengupta teaches receiving an index indicating one or more narrow bands (NBs) used to transmit the RSS, Sengupta does not explicitly teach that the index includes a bitmap with one or more bits for indicating one or more narrow bands (NBs) used to transmit the RSS.
However, Zhang teaches a narrowband index which is a bitmap with one or more bits for indicating one or more narrow bands (“narrowbands #5 and #6 are represented by using a unique number r; or the narrowband indexes may be a bitmap, and the bit number of the bitmap may be the same as the total number of the narrowbands” – See [0177]; The narrowband indexes are a bitmap with one or more bits indicating information on a plurality of narrowbands).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sengupta such that the index/configuration information includes a bitmap with one or more bits for indicating one or more narrow bands (NBs) used to transmit the RSS.  Motivation for doing so would be to transmit the information efficiently using fewer bits.  For example, in a scenario where sixteen narrowbands are provided, a 4-bit index value is used to represent each individual narrowband.  With a bitmap, each individual narrowband is represented using only one bit.  (See Zhang, [0177]).

Regarding Claim 19, Sengupta in view of 3GPP and Zhang teaches the method of Claim 17.  Sengupta further teaches that the RSS is mapped to a resource in units of two resource blocks (RB) (“a third instance of an RBG 305-c may include an RSS 315-c that spans one PRB of a two-PRB RBG” – See [0094]; See also Fig. 3; “Instance 3” of Fig. 3 shows a case where the RSS is mapped to a two resource block RBG).

Claims 23 and 29 are rejected based on reasoning similar to Claim 17.
Claims 25 and 31 are rejected based on reasoning similar to Claim 19.

Allowable Subject Matter
Claims 22, 28 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to Claims 17, 29 and 33 have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations and an updated search, Claims 17, 29 and 33 are rejected based on the newly-cited Sengupta and Zhang references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478